Citation Nr: 0735083	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.  He died in March 2002.  The appellant is the surviving 
spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO) that denied the appellant's claims for 
entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits based 
upon a claim of entitlement to service connection for 
Hodgkin's Disease that was pending at the time of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died in March 2002; the immediate cause of 
death was Hodgkin's disease.  

2.  Hodgkin's Disease, the cause of the veteran's death, was 
not shown in service or within the first post-service year, 
and has not been shown by competent evidence to be associated 
with the veteran's period of active duty service.

3.  The appellant filed a claim for VA benefits in June 2004, 
more than one year after the veteran's death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, by any disability incurred in 
or aggravated by his active duty service.  38 U.S.C.A. §§ 
1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 
(2007).

2.  The requirements for entitlement to accrued benefits have 
not been met, as the claim was not timely filed.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-initial-adjudication notice 
by letters dated in June 2004 and August 2004.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  Given that the 
foregoing notices came prior to the initial adjudication, the 
timing of the notices fully complied with the requirement 
that the notice must precede the adjudication.  

VA has assisted the appellant in obtaining evidence and 
afforded the appellant the opportunity to give testimony 
before the Board.  In that regard, VA has obtained the 
veteran's National Guard medical records from February 1989 
to November 1990, as well as his VA and private post-service 
medical records.  Despite considerable efforts to secure all 
of the veteran's service medical records for his period of 
active duty from June 1979 to June 1982, none of those 
records could be found.  The Board finds that the RO 
undertook a reasonably exhaustive search for those records, 
and that any further efforts are not justified.  
Notwithstanding, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where service medical records 
are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
Board will proceed in that manner.  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.


Service Connection for Cause of Death 

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate to be Hodgkin 's disease.  

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  However, that an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection was not in effect for any disabilities 
during the veteran's lifetime.  The veteran did, however, 
file a claim of entitlement to service connection for Hodgkin 
's disease in January 2002, prior to his death.

As noted above, the veteran's service medical records for his 
active service between June 1979 and June 1982 have not been 
found.  The veteran's National Guard medical records dated 
from February 1989 to November 1990 are negative for Hodgkin 
's disease.  Other than the National Guard medical records, 
the earliest post-service medical records are dated in 1998.  
These records reflect a diagnosis of Hodgkin's disease in 
1998.  

The claims file contains a statement form C.A.D., M.D., dated 
in February 2002 that reflects an earlier diagnosis of 
Hodgkin's disease.  Specifically, Dr. C.A.D. indicated that 
the veteran was a patient of his who was diagnosed with 
nodular sclerosing Hodgkin's disease in October 1994.  This 
represents medical evidence of the earliest diagnosis of 
Hodgkin 's disease.  It must be concluded that the veteran's 
fatal Hodgkin 's disease was first manifest in 1994, and 
thus, it clearly developed many years after active service.  
Moreover, there is no medical opinion in the claims folder 
suggesting any link between the veteran's death and his 
service.

The appellant essentially contends that the veteran's fatal 
Hodgkin 's disease was due to his period of service.  
Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.

The preponderance of the evidence is against a finding that 
the veteran's fatal Hodgkin's Disease was manifested during 
service, or that it was manifested within one year of his 
discharge from service or that it was otherwise related to 
his military service.  The cause of the veteran's death was 
clearly manifested many years after service and has not been 
shown by competent evidence to be related to service.   As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and service 
connection for the cause of the veteran's death is not 
warranted.  See 38 U.S.C.A § 5107.

Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits. 38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.152(a).

The evidence shows that the veteran died in March 2002.  The 
file reflects that he had a claim of entitlement to service 
connection for Hodgkin's disease pending at the time of his 
death.  

The appellant filed the current claim for service connection 
for the cause of the veteran's death in June 2004, which was 
also construed as a claim of entitlement to accrued benefits.  
Given that the claim of accrued benefits is derived from the 
veteran's claim of entitlement to service connection for 
Hodgkin's disease, the success of the appellant's accrued 
benefits claim would normally turn upon whether the evidence 
supported a finding that Hodgkin's disease was related to 
service.  As noted in the discussion regarding service 
connection for the cause of the veteran's death, the 
preponderance of the evidence is against such a finding.  
With respect to accrued benefits, however, the Board does not 
reach that question.  The threshold question of whether the 
claim for accrued benefits was timely filed must be 
addressed.  

Although the appellant has suggested otherwise, there is no 
evidence that she had filed a claim of either entitlement to 
accrued benefits, or entitlement to service connection for 
the cause of the veteran's death (which could be construed as 
a claim of entitlement to accrued benefits) earlier than June 
18, 2004.  There is of record an earlier claim of entitlement 
to burial benefits, but such a claim does not legally equate 
to a claim of entitlement to accrued benefits on any basis.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).

The Board concludes that the appellant did not file her 
application for accrued benefits within one year of the 
veteran's death.  The application was received in June 2004, 
over 2 years after his death.  Since the appellant did not 
file her application for accrued benefits within one year 
after the date of his death, she is not legally entitled to 
this benefit.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b). The law pertaining to eligibility for accrued 
benefits is dispositive of this issue; the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).







ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


